Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-20 are pending 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Step 1
Claim 1 is directed to a series of steps, and therefore is a process.
Claims 8 and 15 is directed to a system with multiple components, and therefore is a machine.
Independent Claims
Step 2A Prong One
Claim 1 recites a series of steps to associate a tracking number with a cellular identifier and broadcast the cellular identifier for theft prevention/verification for delivery.
Claims 8 and 15 is directed to a system of components to associate a tracking number with a cellular identifier and broadcast the cellular identifier for theft prevention/verification for delivery.
The limitation of Claim 1 recites:
A method for preventing a theft of a package, comprising: 
receiving, by a shipping entity, a tracking number associated with the package; 
identifying, by the shipping entity, a cellular identifier that is ... associated with the tracking number; and 
programming, by the shipping entity, a ... integrated with the package to transmit the cellular identifier as a mechanism to prevent the theft of the package.  

The limitations of Claim 8 recites:
An ..., comprising: 
...; and 
..., ...storing code, the code when executed causing the ... to perform operations, the operations comprising: 
receiving a tracking number associated with a package;  
identifying a cellular identifier that is ... associated with the tracking number; and 
programming ... integrated with the package to transmit the cellular identifier as a mechanism to prevent a theft of the package.  

The limitations of Claim 15 recites:
A ... storing instructions that when executed cause a ... to perform operations, the operations comprising: 
receiving a tracking number associated with a package to be delivered; 
identifying a cellular identifier that is ... associated with the tracking number; and 
programming a ... integrated with the package to transmit the cellular identifier as a mechanism to prevent a theft of the package.  


Step 2A Prong Two
The judicial exception is not integrated into a practical application. In particular, the claims recite the following additional elements:
Wireless security device (claims 1, 8 and 15)
Electronic association (claims 1, 8 and 15)
Apparatus (claim 8)
Hardware processor (claims 8 and 15)
Memory device (claims 8 and 15)
These additional elements are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements, when viewed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception). Therefore the claims recite an abstract idea.
Step 2B


Dependent Claims
Step 2A Prong One
Dependent claims 2-7, 9-14, and 16-20 further recite the same abstract ideas recited in Claim 1 and 8 and 15, respectively. They further limit the series of steps/system to associate a tracking number with a cellular identifier and broadcast the cellular identifier for theft prevention/verification for delivery.
The following limitations discuss identifying/storing the cellular identifier in association with the tracking number:
Claim 2: The method of claim 1, further comprising querying ...to identify the cellular identifier that is ... associated with the tracking number.  
Claim 9: The ... of claim 8, wherein the operations further comprise querying a ... to identify the cellular identifier that is electronically associated with the tracking number.  
Claim 16: The ... of claim 15, wherein the operations further comprise querying a ... to identify the cellular identifier that is ... associated with the tracking number.  
Claim 3: The method of claim 1, further comprising storing an entry in a ... that associates the cellular identifier to the tracking number.  
Claim 10: The ... of claim 8, wherein the operations further comprise storing an entry in a ... that associates the cellular identifier to the tracking number.  
Claim 17: The ... of claim 15, wherein the operations further comprise storing an entry in a ... that associates the cellular identifier to the tracking number.  
The following limitations discuss delivering the package:
Claim 4: The method of claim 1, further comprising delivering the package to a destination.  
Claim 11: The ... of claim 8, wherein the operations further comprise delivering the package to a destination.  
Claim 18: The ... of claim 15, wherein the operations further comprise delivering the package to a destination.  
The following limitations discuss identifying service set identifier with tracking number
Claim 5: The method of claim 1, further comprising identifying a service set identifier that is ... associated with the tracking number.  
Claim 12: The ... of claim 8, wherein the operations further comprise identifying a service set identifier that is ... associated with the tracking number.  
Claim 19: The ... of claim 15, wherein the operations further comprise identifying a service set identifier that is ... associated with the tracking number.  
The following limitations discuss identifying service set identifier with cellular identifier
Claim 6: The method of claim 1, further comprising identifying a service set identifier that is ... associated with the cellular identifier.  
Claim 13: The ... of claim 8, wherein the operations further comprise identifying a service set identifier that is ... associated with the cellular identifier.  
Claim 20: The ... of claim 15, wherein the operations further comprise identifying a service set identifier that is ... associated with the cellular identifier.
The following limitations discuss conducting transaction:
Claim 7: The method of claim 1, further comprising conducting an ... purchase transaction.
Claim 14: The apparatus of claim 8, wherein the operations further comprise conducting an ...b purchase transaction.  
The claim limitations as drafted, recite a process that, under broadest reasonable interpretation, is a certain method of organizing human activity. The limitations are analogous to managing personal behavior or interactions between people (interactions between people), or a commercial or legal interaction (sales activity) such as associating a personal identifier with a tracking number of a package to verifying delivery and prevent theft. The re-recitation of additional elements (see below) do not change the character of the limitations. Accordingly, the claims recite an abstract idea.
Step 2A Prong Two
The judicial exception is not integrated into a practical application. In particular, the claims re-recite the following additional elements:
Apparatus (claims 9-14)
Memory device (claims 16-20)
Database (claims 2-3, 9-10, 16-17)
Electronic association (claims 2, 5-6, 9, 12-13, 16, 19-20)
Electronic purchase transaction (claims 7 and 14)
These additional elements are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements, when 
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements, amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B. The additional elements, when considered separately and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using a generic computer component and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claims are ineligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Outwater (US2015/0066797 A1) and in further view of Waris (US2014/0279596A1).

Claim 1 recites, A method for preventing a theft of a package, comprising: 
receiving, by a shipping entity, a tracking number associated with the package; (Outwater, Par. 0013)
identifying, by the shipping entity, a cellular identifier that is electronically associated with the tracking number; (Outwater, Abstract and Par. 0013) and 
programming, by the shipping entity, a wireless security device integrated with the package to transmit the cellular identifier as a mechanism to prevent the theft of the package.  (Waris, Par. 0007, 0049, and 0051)

Outwater, in par. 0013, teaches that the shipper generates a tracking number for a shipment. Outwater, in the abstract and Par. 0013, teaches the association a cellular identifier with the tracking number that is sent to the cell phone of the customer with an authorization code (i.e. electronic association).
While Outwater, in Par. 0016, teaches that the cellular identifier and authorization code is used to verify the recipient, it does not explicitly teach programming a wireless security device integrated in a package to transmit the cellular identifier.
Waris, in par. 0007, teaches a package control device (PCD) that is physically attached to a package (i.e integrated with the package). Waris, in par. 0049, teaches that a shipper device sends instructions to the PCD (i.e. programming by the shipping entity...). Waris, in Par. 0051, teaches the the PCD identifies a match of the communicated identifier stored in the transport instructions in the memory in order to deactivate an alarm (i.e. transmit identifier as a mechanism for theft prevention.)
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to utilize the integrated wireless security device and its activation of Waris in the system of Outwater with the motivation of preventing access to the package if the user is not authorized (Waris, Par. 0103).

Claim 4 recites, The method of claim 1, further comprising delivering the package to a destination.  (Outwater, Par. 0016: delivery of the parcel)

Claim 7 recites, The method of claim 1, further comprising conducting an electronic purchase transaction. (Outwater, Par. 0011: online purchase)

Claims 2-3, 8-11, 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Outwater (US2015/0066797 A1) and in further view of Waris (US2014/0279596A1) and in further view of Hall (US2015/0235175)

Claim 2 recites, The method of claim 1, further comprising querying a database to identify the cellular identifier that is electronically associated with the tracking number.  
	
	Outwater and Waris teach the limitations of claim 1. Outwater, in par. 0020 and 0023, teaches that the cellular identifier based on a tracking number is retrieved locally in a shipper/carrier device.
	However, it does not teach that a database is queried to identify the cellular identifier associated with the tracking number.
	Hall, in par. 0040, teaches that a customer ID and tracking number is queried from a shipper’s server. 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the central server and database of Hall for the localized database of Outwater. 

Claim 3 recites, The method of claim 1, further comprising storing an entry in a database that associates the cellular identifier to the tracking number.  

	Outwater and Waris teach the limitations of claim 1. Outwater, in par. 0020 and 0023, teaches that the cellular identifier based on a tracking number is stored locally in a shipper/carrier device.
	However, it does not teach storing the information in a database.
	Hall, in par. 0040, teaches that a customer ID and tracking number is stored in a shipper’s server. 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the central server and database of Hall for the localized database of Outwater. 

Claim 8 recites, An apparatus, comprising: 
a hardware processor; and 
a memory device, the memory device storing code, the code when executed causing the hardware processor to perform operations, the operations comprising: 
receiving a tracking number associated with a package;Page 20 of 23 
identifying a cellular identifier that is electronically associated with the tracking number; and programming a wireless security device integrated with the package to transmit the cellular identifier as a mechanism to prevent a theft of the package.  

Claim 8 is substantially similar to rejected claim 1 above.
However, Outwater and Waris do not explicitly teach the computer components of the processor and memory.
These computer elements are taught by Hall in par. 0029-0030.


Claim 9 recites, The apparatus of claim 8, wherein the operations further comprise querying a database to identify the cellular identifier that is electronically associated with the tracking number.  

	Claim 9 is substantially similar to rejected claim 2 above.

Claim 10 recites, The apparatus of claim 8, wherein the operations further comprise storing an entry in a database that associates the cellular identifier to the tracking number.  

	Claim 10 is substantially similar to rejected claim 3 above.

Claim 11 recites, The apparatus of claim 8, wherein the operations further comprise delivering the package to a destination.  

	Claim 11 is substantially similar to rejected claim 4 above.

Claim 14 recites, The apparatus of claim 8, wherein the operations further comprise conducting an electronic purchase transaction.  

	Claim 14 is substantially similar to rejected claim 7 above.

Claim 15 recites, A memory device storing instructions that when executed cause a hardware processor to perform operations, the operations comprising: 
receiving a tracking number associated with a package to be delivered; 
identifying a cellular identifier that is electronically associated with the tracking number; and 
programming a wireless security device integrated with the package to transmit the cellular identifier as a mechanism to prevent a theft of the package.  

Claim 15 is substantially similar to rejected claim 1 above. 
However, Outwater and Waris do not explicitly teach the computer components of the processor and memory.
These computer elements are taught by Hall in par. 0029-0030.
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to include the computer components of a processor and memory as an apparatus as taught by Hall in the system of Outwater and Waris, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 16 recites, The memory device of claim 15, wherein the operations further comprise querying a database to identify the cellular identifier that is electronically associated with the tracking number.  

Claim 16 is substantially similar to rejected claim 2 above.

Claim 17 recites, The memory device of claim 15, wherein the operations further comprise storing an entry in a database that associates the cellular identifier to the tracking number.  

	Claim 17 is substantially similar to rejected claim 3 above.

Claim 18 recites, The memory device of claim 15, wherein the operations further comprise delivering the package to a destination.  

	Claim 18 is substantially similar to rejected claim 4 above.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Outwater (US2015/0066797 A1) and in further view of Waris (US2014/0279596A1) and in further view of Ekkel (US2017/0193442A1).

Claim 5 recites, The method of claim 1, further comprising identifying a service set identifier that is electronically associated with the tracking number.  
	
	Outwater and Waris teach the limitations of claim 1. While Outwater, in par. 0013, teaches receiving a users address and cell number and associating a tracking number on a deliverer device, it does not explicitly teach a service set identifier associated with the tracking number.

	It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the association of various user information of Outwater’s package that has a tracking number to include SSID of Wi-fi networks at or near the delivery address, as taught by Ekkel, in order to analyze delivery performance and improve the accuracy of delivery.

Claim 6 recites, The method of claim 1, further comprising identifying a service set identifier that is electronically associated with the cellular identifier.  

Outwater and Waris teach the limitations of claim 1. While Outwater, in par. 0013, teaches receiving a users address and cell number and associating a tracking number on a deliverer device, it does not explicitly teach a service set identifier associated with the cellular identifier.
	Ekkel, in par. 0126, teaches that a deliverer device stores SSID of wi-fi routes at or near addresses of a delivery recipient for real-time analysis.
	It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the association of various user information of Outwater’s package with tracking number to include SSID of Wi-fi networks at or near the delivery address, as taught by Ekkel, in order to analyze delivery performance and improve the accuracy of delivery.

Claims 12-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Outwater (US2015/0066797 A1) and in view of Waris (US2014/0279596A1) and in view of Hall (US2015/0235175) and in further view of Ekkel (US20170193442A1).

Claim 12 recites, The apparatus of claim 8, wherein the operations further comprise identifying a service set identifier that is electronically associated with the tracking number.  

	Claim 12 is substantially similar to rejected claim 5 above but is dependent on claim 8 instead of claim 1. See rejection above. The rationale to combine would persist.

Claim 13 recites, The apparatus of claim 8, wherein the operations further comprise identifying a service set identifier that is electronically associated with the cellular identifier.  

	Claim 13 is substantially similar to rejected claim 6 above but is dependent on claim 8 instead of claim 1. See rejection above. The rationale to combine would persist.

Claim 19 recites, The memory device of claim 15, wherein the operations further comprise identifying a service set identifier that is electronically associated with the tracking number.  

	Claim 19 is substantially similar to rejected claim 5 above but is dependent on claim 15 instead of claim 1. See rejection above. The rationale to combine would persist.

Claim 20 recites, The memory device of claim 15, wherein the operations further comprise identifying a service set identifier that is electronically associated with the cellular identifier.

	Claim 20 is substantially similar to rejected claim 6 above but is dependent on claim 8 instead of claim 1. See rejection above. The rationale to combine would persist.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-4 and 7 (and similar claims 8-11, 14, and 15-18) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. US10417603B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of Claims 1-4 and 7 are anticipated by the limitations of claim 5 (depended from claim 1) of the ‘603 patent. The claims in the present invention are broader.  Claim 2 is anticipated by ‘603 patent claim 1’s query of the database for and retrieval of cellular identifier associated with the tracking number. Claim 3 is anticipated by ‘603 patent claim 1’s query of the database because there is an entry stored with the identifier and tracking number. Claim 4 is anticipated by ‘603 patent claim 1’s authorizing of a delivery to an address. Claim 7 is anticipated by ‘603 patent claim 5’s electronic purchase transaction associated with the package.

Claims 5-6, 12-13 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 of U.S. Patent No. US10417603B2  in view of Ekkel (US2017/0193442A1).

Claims 5 of the ‘603 patent teach the electronic association of a cell number (i.e. cellular identifier) and tracking number with an electronic purchase transaction. Furthermore, claim 6 teaches a connection with a wireless security controller associated with a security system over a wireless network.
However, the claims do not explicitly teach a service set identifier electronically associated with the tracking number/cellular identifier.
	Ekkel, in par. 0126, teaches that a deliverer device stores SSID of wi-fi routes at or near addresses of a delivery recipient. Note the association between address of recipient and a package on computer is an association in electronic form.
	It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the association of the cellular identifier/tracking number of the ‘603 patent to include SSID of Wi-fi networks at or near the delivery address, as taught by Ekkel, in order to analyze delivery performance and improve the accuracy of delivery.

	Similar rationale can be applied to claims 6, 12-13, and 19-20 as the package is also associated with recipient’s cellular identifier.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MANEJWALA whose telephone number is (571)272-8904. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ISMAIL A MANEJWALA/Examiner, Art Unit 3628                                                                                                                                                                                                        

/GEORGE CHEN/Primary Examiner, Art Unit 3628